                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SEAN ELGERT,

                        Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 17-1985

 SIEMENS INDUSTRY, INC., et al.,

                        Defendants.


                                          ORDER

       AND NOW, this 21st day of March 2019, upon consideration of Defendants’ Motion for

Summary Judgment (Doc. No. 28), Plaintiff’s Response in Opposition (Doc. No. 30), Defendants’

Reply (Doc. No. 34), the arguments of counsel for the parties at the hearing held on September

11, 2018, and in accordance with the Opinion of the Court issued this day, it is ORDERED that

Defendants’ Motion for Summary Judgment (Doc. No. 28) is GRANTED IN PART and

DENIED IN PART. Defendants’ Motion for Summary Judgment (Doc. No. 28) is DENIED on

Plaintiff’s defective design claim alleged in Count I, and GRANTED on Plaintiff’s negligence

claim in Count II.




                                                  BY THE COURT:



                                                  / s / J oel H. S l om s k y
                                                  JOEL H. SLOMSKY, J.
